AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 1



                                        UNITED STATES DISTRICT COURT
                                                           Middle District of Tennessee

               UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                  V.
                                                                                     Case Number: 3:17-cr-00032

                                                                                     USM Number: 25232-075

                                                                                      Michael Noel and Charles Buckholts
                                                                                     Defendant's Attorney
THE DEFENDANT:
❑ pleaded guilty to count(s)
❑ pleaded nolo contendere to count(s)
  which was accepted by the court.
91 was found guilty on count(s)          1, 2, 3, 4, 5, 6, 7 & 9
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended               Count

 18 U.S.C. § 2251(a)               Production of Child Pornography                                            5/8/2016                     1

  18 U.S.C. § 2251(a)              Production of Child Pornography                                            5/17/2016                    2

  18 U.S.C. § 2251(a)              Production of Child Pornography                                            6/3/2016                     3

       The defendant is sentenced as provided in pages 2 through                 8          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
 ❑ The defendant has been found not guilty on count(s)
 21 Count(s)      8                                      Z is       ❑ are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
 the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                           1/13/2020
                                                                          Date of Imposition of Judgment
                                                                                                        r



                                                                                     of Judge




                                                                           Eli Richardson, United States District J
                                                                          Name and Title of Judge


                                                                                     ~a~v~aM ) 7 ~-0 ZO
                                                                          Date
AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                        Sheet I
                                                                                                Judgment-- Page _ -_   2          of .-_        8
DEFENDANT: JAMES FREI
CASE NUMBER: 3:17-cr-00032

                                              ADDITIONAL COUNTS OF CONVICTION
Title & Section                    Nature of Offense                                      Offense Ended                       Count
18 U.S.C. § 2251(a)                 Production of Child Pornography                        6/5/2016                           4

18 U.S.C. § 2422(b)                 Online enticement of a minor to engage in sexual       5/4/2016                           5

                                         activity                                                                        f:
18 U.S.C. § 2423(b)                 Traveling in interstate commerce to have sex with a    5/8/2016                           6

                                         minor
18 U.S.C. § 2423(b)                 Traveling in interstate commerce to have sex with a    5/17/2016                          7
                                                    ._.~ ,
                                         minor                                            ~ '            ~~- I~i,A~ ~M~~ ~~__ ~`
                                                                                                                                    .~ •A.. ,




W   -:'   "a Via' x.-.,.., ',:7
                              1 -71C _                       r        ,~     _P,~}=' Au




                                                                                                                                                    1
AO 245B (Rev. 02/18) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                     Judgment—Page      3    of   8
DEFENDANT: JAMES FREI
CASE NUMBER: 3:17-cr-00032

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  318 months (318 months on each of Counts 1, 2, 3, 4, 5, 6 and 7 to run concurrent with each other and concurrent with 240
  months on Count 9)



      W1    The court makes the following recommendations to the Bureau of Prisons:

  Designation to a facility that has a sex offender treatment program (residential) or, alternatively, a non-residential sex offender
  treatment program.


      91    The defendant is remanded to the custody of the United States Marshal.

      ❑ The defendant shall surrender to the United States Marshal for this district:

            ❑ at                                  ❑ a.m.       ❑ p.m. on

            ❑ as notified by the United States Marshal.

      ❑ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            ❑ before 2 p.m. on

            ❑ as notified by the United States Marshal.

            ❑ as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 at                                                 , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL



                                                                          M
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3 — Supervised Release
                                                                                                    Judgment—Page     4    of        8
DEFENDANT: JAMES FREI
CASE NUMBER: 3:17-cr-00032
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 Lifetime - (Counts 1, 2, 3, 4, 5, 6, 7, and 9 to run concurrent with each other)




                                                     MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.    ❑ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
      ❑ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6•     ❑ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.     ❑ You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                               Judgment—Page         5        of
DEFENDANT: JAMES FREI
CASE NUMBER: 3:17-cr-00032

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
 AO 245B(Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                           Judgment—Page   6   of     8
DEFENDANT: JAMES FREI
CASE NUMBER: 3:17-cr-00032

                                        SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant shall participate in a mental health program as directed by the United States Probation Office. The
 defendant shall pay all or part of the cost of mental health treatment if the United States Probation Office determines the
 defendant has the financial ability to do so or has appropriate insurance coverage to pay for such treatment.
 2. The defendant shall participate in sex offender assessment and treatment, including but not limited to polygraph
 examinations recommended by the treatment provider and as directed by the U.S. Probation Office. The defendant shall
 contribute to the cost as determined by the U.S. Probation Office.
 3. The defendant shall not consume any alcoholic beverages.
 4. The defendant's residence and employment shall be pre-approved by the U.S. Probation Office.
 5. The defendant shall not associate with children under the age of 18 nor frequent, volunteer, or work at places where
 children congregate (e.g., playgrounds, parks, malls, day-care centers or schools) unless approved by the U.S. Probation
 Office.
 6. The defendant shall have no direct or indirect contact with T.B. or the victim's immediate family, without the prior
 approval of the United States Probation Office, and the United States Probation Office will verify compliance with this
 condition.
 7. The defendant shall not buy, sell, exchange, possess, trade, or produce visual depictions of minors or adults engaged in
 sexually explicit conduct. The defendant shall not correspond or communicate in person, by mail, telephone, or computer,
 with individuals or companies offering to buy, sell, trade, exchange, or produce visual depictions of minors or adult
 engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).
 8. The defendant shall not possess or use a device capable of creating pictures or video without the prior permission of the
 U.S. Probation Office.
 9. The defendant shall not rent or use a storage facility without the prior permission of the U.S. Probation Office.
 10. The defendant shall register as a sex offender as prescribed by state and federal law.
 11. The defendant shall not possess or use a computer or any device with access to any "on-line computer service" at any
 location (including place of employment) without the prior written approval of the United States Probation Office. This
 includes any Internet service provider, bulletin board system, or any other public or private network or e-mail system. The
 defendant's residence shall not contain any electronic devices capable of Internet access without prior approval of the
 probation officer.
 12. The defendant shall consent to the U.S. Probation Office conducting unannounced examinations of the defendant's
 computer system(s), mobile devices, and internal/external storage devices, which may include retrieval and copying of all
 memory from hardware/software and/or removal of such system(s) for the purpose of conducting a more thorough
 inspection. The defendant will consent to having installed on the defendant's computer(s), any hardware/software to
 monitor computer use or prevent access to particular materials. The defendant will further consent to periodic inspection of
 any such installed hardware/software to ensure it is functioning properly. The defendant shall pay the cost of the
 installation of and the continuing use of the monitoring program.
  13.The defendant shall provide the U.S. Probation Office with accurate information about the defendant's entire computer
 system (hardware/software) and internal/external storage devices; all passwords used by the defendant; and will abide by
  all rules regarding computer use and restrictions as provided by the U.S. Probation Office.
  14.The defendant shall furnish all financial records, including, without limitation, earnings records and tax returns, to the
  United States Probation Office upon request.
  15.You shall pay restitution in an amount totaling $2,080 to Taylor Bushong. The victim's address will be provided to the
  Clerk of the Court under separate cover. Payments shall be submitted to the Clerk, United States District Court, 801
  Broadway, Nashville, TN 37203. [If you are incarcerated, payment shall begin under the Bureau of Prisons' Inmate
  Financial Responsibility Program. Should there be any unpaid balance when supervision commences, you shall pay the
  remaining restitution at a minimum monthly rate of 10 percent of your gross monthly income. No interest shall accrue as
  long as you remain in compliance with the payment schedule ordered. Pursuant to 18 U.S.C. § 3664(k), you shall notify the
  court and United States Attorney of any material change in economic circumstances that might affect ability to pay.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 5 — Criminal Monetary Penalties
                                                                                                        Judgment — Page       7      of       8
 DEFENDANT: JAMES FREI
 CASE NUMBER: 3:17-cr-00032
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                  JVTA Assessment*                Fine                        Restitution
 TOTALS             $ 800.00                    $                               $                             $ 2,080.00



 ❑    The determination of restitution is deferred until                    An Amended Judgment in a Criminal Case (AO 2450) will be entered
      after such determination.

 0    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned ayment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 36641), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                       Total Loss**              Restitution Ordered            Prioritv or Percentage
  Taylor Bushong                                                                                             $2,080.00




 TOTALS                                                         0.00           $                   2,080.00


  ❑     Restitution amount ordered pursuant to plea agreement $

  ❑     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

        The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        56   the interest requirement is waived for the         ❑ fine     0    restitution.

        ❑ the interest requirement for the          ❑    fine    ❑     restitution is modified as follows:

  * Justice for Victims of Trafficking Act of 2015, Pub, L. No. 114-22.
  ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
  after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 6 — Schedule of Payments

                                                                                                               Judgment — Page      8      of           $
DEFENDANT: JAMES FREI
CASE NUMBER: 3:17-cr-00032


                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     96   Lump sum payment of $          :11 11                due immediately, balance due

                 not later than _                                   , or
           9     in accordance with ❑ C,           ❑ D,         ❑    E, or      ❑ F below; or

B     ❑    Payment to begin immediately (maybe combined with                 ❑ C,         ❑ D, or      ❑ F below); or

C     ❑ Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                           (e.g., months or yeas), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

D     ❑    Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                           (e.g., months or yeas), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     ❑    Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     ❑    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



❑     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant mmmbei), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




❑     The defendant shall pay the cost of prosecution.

❑     The defendant shall pay the following court cost(s):

✓j    The defendant shall forfeit the defendant's interest in the following property to the United States:
       The property set forth in the Agreed Stipulation Regarding Forfeiture (Doc. No. 69), which is now final as to Defendant.


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
